UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2108



CHRISTINE EVANS,

                                              Plaintiff - Appellant,

          versus


TECHNOLOGIES APPLICATIONS AND SERVICES COM-
PANY, INCORPORATED,

                                               Defendant - Appellee,

          and


DIAGNOSTIC RETRIEVAL SYSTEMS, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-3373-AW)


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Christine Evans, Appellant Pro Se. Ronald Wayne Taylor, Thomas
Hermann Strong, VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Christine Evans appeals the district court’s order granting

summary judgment against her in her action under Title VII of the

Civil Rights Act of 1964, 42 U.S.C.A. § 2000e-5 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Evans v. Technological Applications, No.

CA-96-3373-AW (D. Md. Jul. 6, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED



                                 2